This appellant was indicted for the offense of burglary; the specific charge being that, with intent to steal, he broke into and entered the dwelling house, etc., of Alexander Crawford, in which goods, merchandise, or clothing, things of value, were kept for use, sale, or deposit.
Upon arraignment, the defendant interposed a plea of not guilty, and upon the issue thus presented the trial proceeded, resulting in his conviction by the jury as charged. He was duly sentenced to an indeterminate term of imprisonment in the penitentiary of not less than four or more than five years. An appeal to this court was taken from the judgment of conviction pronounced and entered.
There is no semblance of error in the record upon which this appeal is rested; therefore the judgment of conviction in the lower court will stand affirmed.
Affirmed.